Citation Nr: 0414750	
Decision Date: 06/08/04    Archive Date: 06/23/04

DOCKET NO.  96-34 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for a psychiatric disorder.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

(The issue of entitlement to an extraschedular disability 
rating for service-connected headaches, currently evaluated 
as 50 percent disabling, is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
law




ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case arises before the Board of Veterans' Appeals (the 
Board) from an August 1997 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (the RO) 
in Phoenix, Arizona determined that a previously-denied claim 
of entitlement to service connection for a psychiatric 
disorder had not been reopened, and that entitlement to TDIU 
benefits was not shown.

The case is now under the jurisdiction of the RO in 
Louisville, Kentucky.

Procedural history

The veteran served on active duty from January 1947 to 
November 1949, from February 1950 to March 1955, from May 
1955 to February 1958, and from March 1958 to June 1964.

In August 1997, the Phoenix RO, in pertinent part, determined 
that new and material evidence to reopen a claim of 
entitlement to service connection for a psychiatric disorder 
had not been submitted.  The RO also at that time denied the 
veteran's claim of entitlement to TDIU benefits.  The 
veteran's appeal of those claims was perfected by the 
submission of a substantive appeal (VA Form 9) in September 
1997.

In June 2002, the Board held that new and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for a psychiatric disorder had not been 
submitted, and that entitlement to TDIU benefits was not 
demonstrated.  The veteran thereafter timely appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (the Court).  By means of an Order issued in 
October 2003 pursuant to a Joint Motion for Remand, the Court 
vacated the Board's June 2002 decision with regard to these 
two claims and remanded the case to the Board for further 
action in accordance with the Joint Motion.

As noted on the title page, another issue is being dealt with 
by the Board in a separate decision, which will be issued 
simultaneously with this one.  The veteran has another 
representative as to that issue.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issue not on appeal

In June 2002, the Board also held that a July 11, 1980 
decision of the Board which denied entitlement to service 
connection for arthritis was not clearly and unmistakably 
erroneous.  The parties' subsequent Joint Motion for Remand 
indicated that the parties requested that this decision be 
left undisturbed.  That issue, accordingly, has been finally 
decided and is not now before the Board.


REMAND

After having reviewed the VA claims folder, and in accordance 
with the Joint Motion that was the subject of the Court's 
October 2003 Order, the Board believes that a remand of this 
issue is necessary.

Reasons for remand

Veterans Claims Assistance Act of 2000

The Board finds that a remand is in order to ensure full and 
complete compliance with the enhanced duty to notify and duty 
to assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A].

In this case, the record shows the RO, while having provided 
the veteran with general notice of the statutory and 
regulatory provisions relevant to his claim in its rating 
decision, statement of the case, and several supplemental 
statements of the case, did not provide him with specific 
notice of the VCAA or of this law's requirements, to include 
VA's obligation to inform the claimant which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103 (West 
2002).  As such, absent notice of the VCAA, it would 
potentially be prejudicial to the veteran if the Board were 
to proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The Court has repeatedly vacated Board decisions where the 
VCAA notice sent to the claimant has been absent or 
inadequate, to include situations in which it failed to 
specify who was responsible for obtaining relevant evidence 
or information as to the claims that were subject to the 
appealed Board decision.  See e.g. Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  In the instant case, the record does not show 
that the veteran has been furnished with notice of either the 
general VCAA provisions, or of the responsibilities and 
obligations of the veteran and VA as to the development of 
the claim.  It is abundantly clear from the Court's judicial 
rulings on this subject that even providing a claimant with 
general VCAA notice or furnishing VCAA notice with regard to 
unrelated claims will not satisfy the duty-to-notify 
provisions of the VCAA, as interpreted by the Court.  As the 
Board cannot rectify the deficiencies in this case on its 
own, see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.

In that regard, the Board notes that the issue of whether new 
and material evidence has been received which is sufficient 
to reopen a previously-denied claim of entitlement to service 
connection for a psychiatric disorder was raised by the 
veteran in a claim received by VA prior to August 29, 2001.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  The final 
rule implementing the VCAA was published on August 29, 2001.  
The Board notes, however, that the provisions of 38 C.F.R. 
§ 3.156(a) regarding new and material claims, and the second 
sentence of 38 C.F.R. § 3.159(c), were amended effective 
August 29, 2001.  These amendments are effective only as to 
claims received on or after August 29, 2001.  See Fed. Reg. 
45620-45632 (August 29, 2001).

The VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Under the provisions of the VCAA, VA's statutory duty to 
assist the claimant in the development of the claim does not 
apply unless and until the claim is reopened.  Once a claim 
is reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Nonetheless, the Board is remanding the veteran's claim as to 
the receipt of new and material evidence to reopen his claim 
of entitlement to service connection for a psychiatric 
disorder for development pursuant to the VCAA.  While such 
action may not be compatible with VA's statutory duty under 
the VCAA, as described above, the Board takes note of the 
fact that the Joint Motion for Remand that was the basis for 
the Court's October 2003 Order does not limit its demand for 
VCAA notice and development to the issue of entitlement to 
TDIU benefits, but appears to require such notice and 
development with regard to both issues on appeal.  The Board 
is, in such circumstances, unwilling to review the claim 
without undertaking the actions sought in the Joint Motion, 
which is encompassed in the Court's Order.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
applicable legal precedent.

2.  Thereafter, after undertaking any 
additional development that it deems to 
be necessary, VBA must readjudicate the 
issues on appeal.  If the decision 
remains in any manner unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran and his attorney should be 
provided with the SSOC and an appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).





CONTINUED ON NEXT PAGE



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




